DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendment
This office action is responsive to the amendment filed on 4/26/21.  As directed by the amendment: claims 1-2, 5, 7-10, 13-17 and 19 have been amended, no claims have been canceled, and new claim 21 has been added. Thus, claims 1-21 are presently pending in the application.

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach a rotational motion sensor for sensing rotational motion of the outer surface; and a computer controller, communicatively coupled with the computer-controlled electrical motor and the rotational motion sensor, the computer controller, responsive to executing computer instructions, being adapted to perform the following operations: determining a first configured pre-set value for rotational motion revolutions per minute (RPM) for the outer surface of the contact surface arrangement individualized to the user for treating the user's body with the therapeutic massage; and at least one of: 2 of 29Appl. No. 16/041,202 Docket No. 604-P0001-C1 Reply to Office Action of November 24, 2020controlling, with the computer controller, the computer-controlled electrical motor to impart a rotational motion to the outer surface, based on a rotational motion sensed by the rotational motion sensor, being imparted to 
The closest prior art of record includes Naldoni (2009/0222024), Einav et al. (2007/0282228), Kami (2012/0071794), Pomposelli et al. (2009/0204061), Malaviya . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785